Case: 20-50279    Document: 00516158883       Page: 1    Date Filed: 01/07/2022




          United States Court of Appeals
               for the Fifth Circuit                                United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 7, 2022
                               No. 20-50279
                             Summary Calendar                         Lyle W. Cayce
                                                                           Clerk

   Bilal Muhammad,

                                                        Plaintiff—Appellant,

                                    versus

   Richard Wiles; Marco Vargas; Kevin Lanahan; Delia
   Gomez; Ricardo Samaniego; Carlos Leon; David Stout;
   Carl Robinson; Joanne Bernal; Eric Foss; John Hanner;
   Aramark Services, Incorporated; Aramark
   Correctional Services, L.L.C.; John Doe 1-125; El Paso
   County; Vincent Perez,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:19-CV-367


                     ON PETITION FOR REHEARING
Case: 20-50279       Document: 00516158883            Page: 2      Date Filed: 01/07/2022




                                       No. 20-50279


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          IT IS ORDERED that the petition for rehearing is DENIED. Our
   prior panel opinion, Muhammad v. Wiles, No. 20-50279, 2021 WL 5504760
   (5th Cir. Nov. 23, 2021), is WITHDRAWN and the following opinion is
   SUBSTITUTED therefor.
          Bilal Muhammad, a pretrial detainee at the El Paso County Jail Annex
   (EPCJA), appeals the dismissal of claims raised in his pro se civil rights
   complaint, the denial of injunctive relief, and the denial of various
   postjudgment motions. Muhammad’s claims stem from his allegation that
   the EPCJA does not provide him with an adequate kosher diet as dictated by
   his religious faith. He sought injunctive relief and damages based on claims
   arising under the First Amendment; the Eighth Amendment; the Fourteenth
   Amendment; the Religious Land Use and Institutionalized Persons Act
   (RLUIPA), 42 U.S.C. § 2000cc-1(a); and civil provisions of 18 U.S.C.
   § 1962, the Racketeer Influenced and Corrupt Organizations Act (RICO), 18
   U.S.C. § 1964(c). He also raised state law claims alleging violations of the
   Texas Religious Freedom Restoration Act (TRFRA), Tex. Civ. Prac. &
   Rem. Code Ann. § 110.003; state law claims of breach of contract; and
   state tort claims for intentional infliction of emotional distress, conspiracy,
   and general breach of duty.
          In its memorandum opinion and order, the district court addressed
   and disposed of Muhammad’s claims for injunctive relief and damages under
   the RLUIPA and the First Amendment. On the same date that the district



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.




                                             2
Case: 20-50279       Document: 00516158883         Page: 3    Date Filed: 01/07/2022




                                    No. 20-50279


   court entered its memorandum opinion, it entered a “final judgment”
   dismissing the case with prejudice based on its memorandum opinion. In the
   memorandum opinion, the district court did not address, much less dismiss,
   Muhammad’s claims arising under the Fourteenth Amendment, the Eighth
   Amendment, the RICO statute, the TRFRA, and state tort and contract law.
   Furthermore, it did not address or dismiss those claims in any of the other
   orders denying postjudgment relief from which Muhammad took an appeal.
          “This Court must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
   Because many of the claims raised by Muhammad remain pending and
   unadjudicated in the district court, we lack jurisdiction over this appeal as it
   concerns Muhammad’s claims for damages. See 28 U.S.C. §§ 1291, 1292(a),
   (b); FED. R. CIV. P. 54(b); Martin v. Halliburton, 618 F.3d 476, 481 (5th
   Cir. 2010); Briargrove Shopping Ctr. Joint Venture v. Pilgrim Enters., Inc., 170
   F.3d 536, 538-41 (5th Cir. 1999). Accordingly, we DISMISS this appeal in
   part for lack of jurisdiction.
          Nevertheless, we retain jurisdiction over Muhammad’s appeal of the
   district court’s denial of injunctive relief. See 28 U.S.C. § 1292(a)(1). The
   district court denied injunctive relief on the grounds that, inter alia,
   Muhammad failed to establish a substantial likelihood of success on the
   merits or a threat of irreparable harm. See Harris Cnty., Tex. v. CarMax Auto
   Superstores Inc., 177 F.3d 306, 312 (5th Cir. 1999). Specifically, the court
   reasoned that Muhammad failed to carry his burden of showing a likelihood
   of success on the merits of his RLUIPA claim, noting that the EPCJA offered
   a kosher menu, that Muhammad was merely complaining that the menu did
   not meet his personal understanding of the religious requirements for kosher
   meals, and that the defendants could show a compelling interest in refusing
   to provide a more individualized diet to Muhammad.




                                          3
Case: 20-50279       Document: 00516158883          Page: 4    Date Filed: 01/07/2022




                                     No. 20-50279


             The district court further determined that Muhammad failed to
   establish a threat of irreparable harm because the EPCJA offered a kosher
   menu and “other food items permitted by Jewish religious laws such as fruits,
   vegetables, beans, and rice.” The district court concluded on this basis that
   Muhammad had failed to clearly demonstrate that the defendants would
   cause him to suffer an actual injury if his request for injunctive relief was
   denied. It also noted that an injunction would not serve the public interest
   due to the deference owed to prison administrators and the court’s own
   reluctance to order the defendants to provide Muhammad with a more
   particularized religious diet of kosher food since “by Muhammad’s own
   admission Defendants already provide prisoners at the EPCJA with kosher
   meals.” The district court determined on these facts that Muhammad had
   failed to show any extreme or extraordinary circumstances that required
   immediate intervention. We agree with the district court’s reasoning and
   conclude that its denial of injunctive relief was not an abuse of discretion. See
   Opulent life Church v. City of Holly Spring, Miss., 697 F.3d 279, 288 (5th Cir.
   2012). Accordingly, we AFFIRM the district court’s denial of injunctive
   relief.
             All of Muhammad’s remaining outstanding motions are also
   DENIED.




                                          4